

Exhibit 10.1


Form of Restricted Stock Agreement


ZIOPHARM Oncology, Inc.
Restricted Stock Agreement


 
This Restricted Stock Agreement (this “Agreement”) made effective as of
_____________, 200__, is by and between ZIOPHARM Oncology, Inc., a Delaware
corporation (the “Company”), and _________________________ (the “Employee”).
 
Background
 


A. Employee has been hired to serve as an employee of the Company or the Company
desires to induce Employee to continue to serve the Company as an employee.


B. The Company has adopted the 2003 Stock Option Plan (the “Plan”) pursuant to
which shares of common stock of the Company have been reserved for issuance
under the Plan.


Now, Therefore, the parties hereto agree as follows:


1. Grant of Stock. Subject to the terms and provisions of this Agreement and the
Plan, the Company hereby grants to Employee ______________________ (_______)
shares of the Company’s common stock (such shares are referred to hereinafter as
the “Shares”). Upon the execution of this Agreement, the Shares shall be
registered on the books of the Company, and the Company shall cause the transfer
agent and registrar of its common stock to issue a certificate in Employee’s
name evidencing the Shares (the “Stock Certificate”). Employee shall immediately
thereafter deposit with the Company, together with a stock power endorsed in
blank by Employee, the Stock Certificate to be held by the Company until such
time as the restrictions set forth herein and under the Plan have lapsed
pursuant to paragraph 4 of this Agreement. The Stock Certificate shall bear a
legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2003 Stock Option Plan of ZIOPHARM Oncology,
Inc. (the “Company”), and an agreement entered into between the registered owner
and the Company. A copy of the 2003 Stock Option Plan and the agreement is on
file in the office of the secretary of the Company.


2. Rights of Employee. Upon the execution of this Agreement and issuance of the
Shares, Employee shall become a stockholder with respect to the Shares and shall
have all of the rights of a stockholder with respect to the Shares, including
the right to vote the Shares and to receive all dividends and other
distributions paid with respect to the Shares; provided, however, that the
Shares shall be subject to the restrictions set forth in paragraph 3 of this
Agreement.
 
Notwithstanding the preceding paragraph, the Company’s compensation committee
may, in its discretion, instruct the Company to withhold any stock dividends or
stock splits issued on or with respect to Shares that are subject to the
restrictions provided for in paragraph 3 of this Agreement, which stock
dividends or splits shall also be subject to the restrictions provided for in
paragraph 3 of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
3. Restrictions. Employee agrees that, in addition to the restrictions set forth
in the Plan, at all times prior to the vesting of the Shares as contemplated by
paragraph 4 hereof:
 
(a) Employee shall not sell, transfer, pledge, hypothecate or otherwise encumber
the Shares; and
 
(b) In the event of termination of Employee’s employment with the Corporation
(for any reason or no reason, and regardless of whether such termination is
voluntary or involuntary on the part of Employee), then, subject to paragraph 4
hereof, Employee shall, for no consideration, forfeit and transfer to the
Company all of the Shares that remain subject to the restrictions set forth in
this paragraph 3.
 
4. Lapse of Restrictions. The restrictions set forth in paragraph 3 shall lapse
in their entirety on December 1, 2008. Upon request of Employee at any time
after the date that the restrictions set forth in paragraph 3 of this Agreement
have lapsed and the Shares have become vested, free and clear of all
restrictions, except as provided in the Plan, the Company shall remove any
restrictive notations placed on the books of the Company and the Stock
Certificate in connection with such restrictions.
 
5. Copy of the Plan. By the execution of this Agreement, Employee acknowledges
receipt of a copy of the Plan, the terms of which are hereby incorporated herein
by reference and made a part hereof by reference as if set forth in full.
 
6. Continuation of Employment. Nothing contained in this Agreement shall be
deemed to grant Employee any right to continue in the employ of the Company for
any period of time or to any right to continue his or her present or any other
rate of compensation, nor shall this Agreement be construed as giving Employee,
Employee’s beneficiaries or any other person any equity or interests of any kind
in the assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person.


7. Withholding of Tax. To the extent that the receipt of the Shares or the lapse
of any restrictions thereon results in income to Employee for federal or state
income tax purposes, Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its withholding obligation under applicable tax laws or
regulations, and, if Employee fails to do so, the Company is authorized to
withhold from any cash or stock remuneration then or thereafter payable to
Employee any tax required to be withheld by reason of such resulting
compensation income.
 
8.  Section 83(b) Election. Employee understands that Employee shall be
responsible for his own federal, state, local or foreign tax liability and any
of his other tax consequences that may arise as a result of transactions in the
Shares. Employee shall rely solely on the determinations of Employee’s tax
advisors or Employee’s own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. Employee understands that Section 83 of the Internal Revenue Code of
1986, as amended, (the “Code”) taxes as ordinary income the difference between
the amount paid for the Shares and the fair market value of the Shares as of the
date any restrictions on the Shares lapse. Employee understands that Employee
may elect to be taxed at the time the Shares are received rather than when and
as the restrictions on the Shares lapse or expire by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the date of the acquisition. In the event Employee files an election under
Section 83(b) of the Code, such election shall contain all information required
under the applicable treasury regulation(s) and Employee shall deliver a copy of
such election to the Company contemporaneously with filing such election with
the Internal Revenue Service. CONSULTANT ACKNOWLEDGES THAT IT IS CONSULTANT’S
SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER
SECTION 83(B) OF THE CODE, EVEN IF CONSULTANT REQUESTS THAT THE COMPANY OR ITS
REPRESENTATIVES MAKE THIS FILING ON CONSULTANT’S BEHALF.
 

 
 

--------------------------------------------------------------------------------

 



 
9. General.


(a) This Agreement may be amended only by a written agreement executed by the
Company and Consultant.
 
(b) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 9 of this Agreement.
 
(c) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.


(c) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.


(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.


(e) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of New York applicable to contracts executed and to be
performed therein.


 
In Witness Whereof, the parties have executed this Restricted Stock Agreement to
be effective as of the date first set forth above.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.



 
EMPLOYEE:
 
 
_______________________________________
Name:
 
ZIOPHARM Oncology, Inc.:
 
 
_______________________________________
By:      
 